AP-77,04
         FILED IN                                                       COURT OF CRIMINAL APPEAL
COURT OF CRIMINAL APPEALS
                                                                                         AUSTIN, TEXA
       April 23, 2015                                                   Transmitted 4/22/2015 3:37:41 PI
                                                                          Accepted 4/22/2015 4:15:36 PI
                                                                                          ABEL ACOST.
   ABELACOSTA,CLERK                   NO. AP-77 ,045                                              CLER

                        IN THE COURT OF CRIMINAL APPEALS

                              FOR THE STATE OF TEXAS

                                          * * *


                                 HARLEM HAROLD LEWIS III,

                                       Appellant

                                             v.

                                 THE STATE OF TEXAS,

                                       Appellee


                                          * * *

         MOTION FOR WITHDRAW AND SUBSTITUTION OF COUNSEL

                                   *Death Penalty Case*


                         On Appeal in Cause No. 1428102 from the
                        351 ST District Court of Harris County, Texas


       TO THE HONORABLE JUDGES OF THE COURT OF CRIMINAL
       APPEALS:

               NOW COMES, ROBERT MORROW, requesting to withdraw as

       counsel for Appellant HARLEM HAROLD LEWIS III and GERALD E.

       BOURQUE, requesting to substitute as counsel for Appellant, HARLEM
HAROLD LEWIS III, and files this Motion for Withdraw and Substitution

of Counsel. In support of this motion, Counsel respectfully shows the Court

the following:

                                      I.

      After a hearing, the trial court determined that a conflict had arisen

between appointed counsel and Appellant. Attorney Gerald E. Bourque,

State Bar No. 02716500, requests to substitute in as new appellate counsel.


      WHEREFORE, PREMISES CONSIDERED, Counsel respectfully .

prays that the Court grant his motion as set out above.


                                              Respectfully submitted:

                                              Is/ Robert A. Morrow
                                              ROBERT A. MORROW
                                              State Bar No. 14542600
                                              24 Waterway Ave., Suite 660
                                              The Woodlands, Texas 77380
                                              Telephone: 281-379-6901
                                              Fax: 832-813-0321


                                               Is/ Gerald E. Bourque
                                              GERALD E. BOURQUE
                                              State Bar No. 02716500
                                              24 Waterway Ave., Suite 660
                                              The Woodlands, TX 77380
                                              Telephone: 281-3 79-6901
                                              Fax: 832-813-0321




                                      2
                      CERTIFICATE OF SERVICE

      As required, and in accordance with, the Texas Rule of Appellate
Procedure, I certify that I have served this document on the following parties
on April 22, 2015:

      Harris County District Attorney's Office
      Appellate Division
      1201 Franklin, Suite 600
      Houston, Texas 77002
      Ph. 713-755-5826
      Fax: 713-755-5809


      Harlem Lewis Harold Lewis III
      TDCJ# 00999595
      3872 FM 350 South
      Livingston, Texas 77351

                                             Is/ Robert A. Morrow
                                             ROBERT A. MORROW